This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.



 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                           A-1-CA-35964

 5 RYAN BEGAY,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9 Hector H. Balderas, Attorney General
10 Anita Carlson, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Caren I. Friedman
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 GALLEGOS, Judge Pro Tempore.

18   {1}    Following a jury trial, Ryan Begay (Defendant) was convicted of one count

19 of child abuse (recklessly caused, great bodily harm); two counts of child abuse

20 (recklessly caused, no death or great bodily harm); one count of shooting at or
 1 from a motor vehicle (great bodily harm); one count of shooting at or from a motor

 2 vehicle (no injury); and one count of tampering with evidence. Defendant appeals

 3 his convictions, raising six issues: (1) sufficiency of the evidence to support the

 4 child abuse convictions, including whether the victim’s injury amounted to great

 5 bodily harm; (2) denial of due process of law; (3) double jeopardy; (4) inconsistent

 6 verdicts; (5) error in striking a juror for cause; and (6) ineffective assistance of

 7 counsel.

 8   {2}   We conclude that Defendant’s convictions for two counts of child abuse

 9 (recklessly caused, no death or great bodily harm) violate double jeopardy and we

10 remand, directing the district court to vacate one of the two counts of child abuse

11 (recklessly caused, no death or great bodily harm). Unpersuaded by the balance of

12 Defendant’s appellate arguments, we otherwise affirm.

13 BACKGROUND

14   {3}   At approximately 11:00 a.m. on June 26, 2013, Defendant and his girlfriend,

15 Sabra Montoya, along with Sabra’s sister, Samantha, went to an apartment

16 complex in Albuquerque to purchase heroin. Defendant apparently obtained some

17 heroin and “shot up” in the apartment complex parking lot. Sabra’s cousin, Trey

18 Gomez, who lived in the complex, came outside and confronted Defendant in the

19 parking lot. Following an intense argument with Trey, Defendant, Sabra, and

20 Samantha began to drive away, with Sabra driving the vehicle, Defendant riding as


                                            2
 1 the front passenger, and Samantha sitting in the back seat. They heard noises,

 2 which they purportedly believed to be shots fired at them—later determined to be

 3 rocks being thrown—coming from Trey’s direction. Defendant then balanced

 4 himself out of the passenger window and fired several gunshots over the roof of

 5 the vehicle in Trey’s direction. Several adults and three children (J.A., Ma.G. and

 6 Me.G.,) had been in the parking lot along with Trey during the confrontation, and

 7 one of the little girls, twenty-month-old J.A., was shot in her leg. Defendant, Sabra,

 8 and Samantha drove off, and Defendant later threw the gun in the Rio Grande

 9 River.

10   {4}    Defendant was charged with—and tried for—fifteen different crimes,

11 fourteen of which were related to the shooting, with the last charge being

12 tampering with evidence. The jury was instructed on self-defense for all of the

13 shooting related counts. Following his trial, Defendant was ultimately convicted

14 for six of the charges. He now appeals. We consider his appellate issues in turn.

15 DISCUSSION

16 I.       Sufficiency of the Evidence

17 A.       Standard of Review

18   {5}    The first issue on appeal is whether there was sufficient evidence to support

19 Defendant’s child abuse convictions, including whether J.A.’s injury amounted to

20 great bodily harm. In assessing the sufficiency of the evidence, the reviewing court


                                              3
 1 “view[s] the evidence in the light most favorable to the guilty verdict, indulging all

 2 reasonable inferences and resolving all conflicts in the evidence in favor of the

 3 verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d

 4 176. In criminal cases, “[t]he test for sufficiency of the evidence is whether

 5 substantial evidence of either a direct or circumstantial nature exists to support a

 6 verdict of guilty beyond a reasonable doubt with respect to every element essential

 7 to a conviction.” State v. Montoya, 2015-NMSC-010, ¶ 52, 345 P.3d 1056 (internal

 8 quotation marks and citation omitted). We disregard all evidence and inferences

 9 that support a different result. See State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M.

10 438, 971 P.2d 829. We “will not second-guess the jury’s decision concerning the

11 credibility of witnesses, reweigh the evidence, or substitute [our] judgment for that

12 of the jury. So long as a rational jury could have found beyond a reasonable doubt

13 the essential facts required for a conviction, [the appellate c]ourt will not upset a

14 jury’s conclusions.” State v. Ramirez, 2018-NMSC-003, ¶ 6, 409 P.3d 902

15 (alteration, emphasis, internal quotation marks, and citations omitted).

16 B.      The Evidence Presented Was Sufficient to Support Defendant’s
17         Convictions for Child Abuse

18   {6}   Defendant contends that his convictions for child abuse were not supported

19 by sufficient evidence. “Jury instructions become the law of the case against which

20 the sufficiency of the evidence is to be measured.” State v. Smith, 1986-NMCA-




                                             4
 1 089, ¶ 7, 104 N.M. 729, 726 P.2d 883. With respect to the charge of child abuse

 2 resulting in great bodily harm, the jury here was instructed as follows:

 3               For you to find [Defendant] guilty of child abuse resulting in
 4         great bodily harm, as charged in Count 1, the [S]tate must prove to
 5         your satisfaction beyond a reasonable doubt each of the following
 6         elements of the crime:

 7                   1.   [Defendant] shot [J.A.];

 8                2.     By engaging in the conduct described in Paragraph 1,
 9         [Defendant] caused [J.A.] to be placed in a situation that endangered
10         the life or health of [J.A.];

11                 3.    [Defendant] showed a reckless disregard without
12         justification for the safety or health of [J.A.]. To find that [Defendant]
13         showed a reckless disregard, you must find that [Defendant]’s conduct
14         was more than merely negligent or careless. Rather, you must find
15         that [Defendant] caused a substantial and unjustifiable risk of serious
16         harm to the safety or health of [J.A.]. A substantial and unjustifiable
17         risk is one that any law-abiding person would recognize under similar
18         circumstances and that would cause any law-abiding person to behave
19         differently than [Defendant] out of concern for the safety or health of
20         [J.A.].

21                   4.   [Defendant]’s conduct resulted in great bodily harm to
22         [J.A.];

23                   5.   . . . Defendant did not act in self-defense;

24                   6.   [J.A.] was under the age of eighteen (18);

25               7.    This happened in New Mexico on or about the 26th day
26         of June, 2013.

27   {7}   With respect to the first charge of child abuse not resulting in great bodily

28 harm, the jury was instructed as follows:


                                                 5
 1               For you to find [Defendant] guilty of child abuse, as charged in
 2         Count 2, the state must prove to your satisfaction beyond a reasonable
 3         doubt each of the following elements of the crime:

 4               1.     [Defendant] shot a firearm in the presence of [Ma.G.];

 5               2.    By engaging in the conduct described in Paragraph 1,
 6         [Defendant] caused [Ma.G.] to be placed in a situation that
 7         endangered the life or health of [Ma.G.];

 8                 3.    [Defendant] showed a reckless disregard without
 9         justification for the safety or health of [Ma.G.]. To find that
10         [Defendant] showed a reckless disregard, you must find that
11         [Defendant]’s conduct was more than merely negligent or careless.
12         Rather, you must find that [Defendant] caused a substantial and
13         unjustifiable risk of serious harm to the safety or health of [Ma.G.]. A
14         substantial and unjustifiable risk is one that any law-abiding person
15         would recognize under similar circumstances and that would cause
16         any law-abiding person to behave differently than [Defendant] out of
17         concern for the safety or health of [Ma.G.];

18               4.     . . . [D]efendant did not act in self-defense;

19               5.     [Ma.G.] was under the age of eighteen (18);

20               6.    This happened in New Mexico on or about the 26th day
21         of June, 2013.

22 The jury was instructed likewise with regard to the charge of child abuse without

23 bodily injury of Me.G.

24   {8}   Defendant’s sufficiency argument is premised almost entirely on his

25 assertion that the “State presented no evidence that [Defendant] was aware that

26 children were present during Trey’s attack.” Along the same lines, Defendant

27 argues that there is not sufficient proof of mens rea “[w]here a defendant is


                                              6
 1 cognizant that he might injure a member of the public and a child is incidentally

 2 affected[.]”

 3   {9}    The Legislature defined child abuse, in pertinent part, as “knowingly,

 4 intentionally or negligently, and without justifiable cause, causing or permitting a

 5 child to be . . . placed in a situation that may endanger the child’s life or health[.]”

 6 NMSA 1978, § 30-6-1(D)(1) (2009). “Section 30-6-1(D)(1) encompasses abuse by

 7 endangerment that results in physical or emotional injury as well as those

 8 circumstances where the abused child suffers no injury of any kind at all.”

 9 Ramirez, 2018-NMSC-003, ¶ 50.

10   {10}   In State v. Consaul, 2014-NMSC-030, ¶¶ 37-40, 332 P.3d 850, our Supreme

11 Court clarified that the proper standard for the lowest level of child abuse under

12 Section 30-6-1(D) is “recklessness” and that juries should no longer be instructed

13 on “negligent” child abuse. The standard for determining child abuse has evolved

14 from a “reasonable probability or possibility that the child will be endangered[,]”

15 State v. Ungarten, 1993-NMCA-073, ¶ 11, 115 N.M. 607, 856 P.2d 569 (internal

16 quotation marks and citation omitted), abrogated on other grounds by State v.

17 Chavez, 2009-NMSC-035, ¶ 22, 146 N.M. 434, 211 P.3d 891, to a “substantial and

18 foreseeable risk of harm[,]” Chavez, 2009-NMSC-035, ¶ 22, (emphasis, internal

19 quotation marks, and citation omitted), and now to its present formulation, a




                                              7
 1 “substantial and unjustifiable risk of [serious harm].” Consaul, 2014-NMSC-030, ¶

 2 37; see UJI 14-612(3) NMRA.

 3   {11}   “[T]he punishment for child abuse resulting in great bodily harm, whether

 4 done knowingly, intentionally, negligently, or recklessly, is the same.” Consaul,

 5 2014-NMSC-030, ¶ 23 (emphasis omitted). When the abuse does not result in the

 6 death of a child under twelve, it is unnecessary to specify a particular mens rea so

 7 long as the State proves that “the defendant acted knowingly, intentionally or

 8 recklessly” Montoya, 2015-NMSC-010, ¶ 33 (alteration, emphasis, internal

 9 quotation marks, and citation omitted).

10   {12}   However, “for a defendant to be criminally liable for child abuse by

11 endangerment, he or she must be aware of a particular danger to the identifiable

12 child or children when engaging in the conduct that creates the risk of harm.” State

13 v. Gonzales, 2011-NMCA-081, ¶ 1, 150 N.M. 494, 263 P.3d 271, aff’d on other

14 grounds, 2013-NMSC-016, ¶ 1, 301 P.3d 380. In Gonzales, the defendant drove

15 while severely intoxicated and rear-ended another vehicle in which two children

16 were riding, killing one child and injuring the other. Id. ¶ 4. The defendant was

17 convicted of two counts of child abuse by endangerment. Id. ¶ 4 n.1. This Court

18 reversed and remanded, holding that “a discernable risk of danger to a particular

19 child or particular children is required to support a conviction for negligent child

20 abuse by endangerment[.]” Id. ¶ 1.


                                             8
 1   {13}   In Ramirez, our Supreme Court addressed a similar situation where the

 2 defendant asserted that there was insufficient evidence to support his child abuse

 3 convictions because “none of the three children were physically harmed in any

 4 way” and “there was no evidence to support that [he] intended to harm any of the

 5 children.” 2018-NMSC-003, ¶ 17 (alteration and internal quotation marks omitted.)

 6 The Supreme Court held that there was sufficient evidence of child abuse when

 7          [t]he jury heard evidence that [the defendant] fired a gun at [the
 8          victim] nine times at point-blank range, that [the victim] was seated in
 9          the front passenger seat of the Durango, and that the children were
10          sitting in the back seats of the Durango in immediate proximity to [the
11          victim]. The jury also learned that, although [the victim] was shot nine
12          times, only five of the bullets were found inside of his body. Several
13          of the bullets [the defendant] fired traveled through [the victim] and
14          continued onward. One of those bullets traveled through the driver’s-
15          side window in the second row of seats of the Durango and another
16          bullet was recovered from the headliner or inside roof of the Durango.

17 Id. ¶ 18. The Court concluded that “[f]rom this evidence, the jury could reasonably

18 infer that it was sheer luck that the children were not struck by one of the bullets

19 [the defendant] fired at [the victim]” and held that “the evidence presented is

20 sufficient to support the jury’s determination that [the defendant] placed the three

21 children in a situation that endangered their lives and that [the defendant] showed a

22 reckless disregard for their safety and health.” Id.

23   {14}   In the present case, the jury heard evidence that Trey’s youngest children

24 lived with him in apartment 8 and that as Trey walked out of his apartment to

25 confront Defendant, his two youngest daughters, Me.G, age 4 or 5, and Ma.G., age

                                               9
 1 5 or 6, followed him out. Trey’s twenty-month-old niece J.A., who lived with her

 2 father in the apartment complex, was also outside. There was evidence presented

 3 that Trey was probably within arm’s reach of Defendant during their argument, and

 4 that the three children, Me.G., Ma.G., and J.A., were outside in the parking lot

 5 during the events leading up to the shooting. When Defendant fired shots toward

 6 Trey, one of which ultimately struck J.A., Me.G. and Ma.G. were standing right

 7 next to her.

 8   {15}   Viewing the evidence in the light most favorable to the guilty verdicts,

 9 indulging all reasonable inferences and resolving all conflicts in the evidence in

10 favor of the verdict, Cunningham, 2000-NMSC-009, ¶ 26, we conclude that a

11 reasonable juror could have found that Defendant was aware that the children were

12 outside the apartment building in the parking lot near Trey—in the zone of

13 danger—when Defendant fired his gun multiple times in Trey’s direction. See

14 State v. Glascock, 2008-NMCA-006, ¶ 29, 143 N.M. 328, 176 P.3d 317

15 (recognizing that direct evidence of knowledge is rarely available and is almost

16 always inferred from other facts in the case). While we acknowledge Defendant’s

17 contrary argument at trial, based upon his statement to police, and his contention

18 on appeal that he was not aware that the children were present in the parking lot,

19 “[c]ontrary evidence supporting acquittal does not provide a basis for reversal




                                           10
 1 because the jury is free to reject [the d]efendant’s version of the facts.” Rojo, 1999-

 2 NMSC-001, ¶ 19.

 3   {16}   Consequently, we determine that in light of the direct and circumstantial

 4 evidence presented at trial, the jury could have found, beyond a reasonable doubt,

 5 that Defendant placed the three identifiable children in a situation that constituted a

 6 substantial and unjustifiable risk of serious harm by shooting a gun multiple times

 7 in their direction, and that in doing so he showed a reckless disregard for their

 8 safety and health.

 9 B.       There Was Sufficient Evidence of Great Bodily Harm

10   {17}   Defendant also argues that there was insufficient evidence that J.A. suffered

11 great bodily harm. “Great bodily harm” was defined in the jury instructions as “an

12 injury to a person which creates a high probability of death or results in serious

13 disfigurement or results in loss of any member or organ of the body or results in

14 permanent or prolonged impairment of the use of any member or organ of the

15 body.” Accord UJI 14-131 NMRA. Defendant’s contention is that the gunshot

16 wound suffered by J.A. fails to meet any of these definitions.

17   {18}   “ ‘Prolonged impairment’ is not a technical term.” State v. Cordova, 2016-

18 NMCA-019, ¶ 19, 366 P.3d 270. “Prolonged impairment, like protracted

19 impairment, means a lengthy or unusually long time under the circumstances.” Id.

20 (internal quotation marks and citation omitted). It is the province of the jury to


                                              11
 1 determine whether the impairment was for a sufficiently extended period of time to

 2 meet this definition. Id. In Cordova, there was sufficient evidence of great bodily

 3 harm where the victim testified at trial that she experienced bruised ribs, severe

 4 bruising, and road rash that covered her right side. Id. ¶ 18. She testified that she

 5 was unable to work for approximately one month and was largely unable to move

 6 for the first two weeks. Id. ¶ 18. The victim further testified that she still

 7 experienced pain from her bruised ribs. Id. This Court held that the jury could

 8 determine that the victim suffered great bodily harm. Id. ¶ 19.

 9   {19}   Here, the jury heard evidence that twenty-month-old J.A. was shot in the

10 thigh by Defendant. J.A.’s mother testified that J.A. was hospitalized for

11 approximately twenty-four hours after she was shot and received follow up care for

12 a few months after discharge. Dr. Stephen Lu, the trauma and surgical care

13 physician who treated J.A. for her gunshot wound, testified that J.A. was in pain at

14 the time he treated her, even with pain medication. She was given Ibuprofen when

15 she was discharged from the hospital. Her bullet wound had to be cleaned, and the

16 gauze changed and re-packed, twice a day for about two weeks. Although J.A.

17 could walk and run, she could not do so to the best of her ability, and it took about

18 a month for her to fully heal. J.A. has two scars in her upper thigh where the bullet

19 entered and exited her body. The scar on the front of her leg is about the size of a




                                            12
 1 penny and the scar on the back of her leg is about the size of a dime. Photographs

 2 of J.A.’s injury were shown to the jury at trial.

 3   {20}   Dr. Lu testified that while there was no damage to J.A.’s bone or arteries, the

 4 femoral artery and vein, the femur, and various nerves run through the thigh. He

 5 testified that some of the risk factors of gunshot wounds to children are injury to

 6 blood vessels and bleeding to death, a loss of function from nerve injury, and loss

 7 of function from bone injury. There is a possibility of death as a result of such

 8 injuries. While there was no damage to J.A.’s veins or bone, there was damage to

 9 the skin and muscle, which Dr. Lu characterized as damage to an organ. Dr. Lu

10 also testified that there is intermediate term risk of infection, a condition which

11 J.A. fortuitously did not develop. The worst-case scenario if a patient develops

12 severe infection is limb loss or death.

13   {21}   It is the province of the jury to determine whether J.A.’s impairment was for

14 a sufficiently extended period of time to meet the definition of prolonged

15 impairment. See Cordova, 2016-NMCA-019, ¶ 19. Viewing the evidence in the

16 light most favorable to the verdict, indulging all reasonable inferences and

17 resolving all conflicts in the evidence in favor of the verdict, Cunningham, 2000-

18 NMSC-009, ¶ 26, we conclude that a reasonable jury could determine that J.A.

19 suffered great bodily harm as defined in the jury instruction.

20 II.      Due Process


                                              13
 1   {22}   Defendant also contends that the child abuse convictions violate his due

 2 process rights. Specifically, Defendant argues that he “was not on notice that his

 3 conduct in defending himself against Trey’s attack could be prosecuted as child

 4 abuse” because “there was only a ‘possibility’ that an innocent bystander . . . would

 5 be harmed” and, as such, his conduct is outside the scope of the child abuse statute.

 6 This is essentially a restatement of Defendant’s sufficiency of the evidence

 7 challenge. Having determined that a reasonable jury could conclude that Defendant

 8 was aware that the children were in the line of fire at the time of the incident, and

 9 recklessly disregarded the substantial and unjustifiable risk to the children’s safety

10 and health when he fired multiple shots in their direction, we see no due process

11 violation.

12 III.     Double Jeopardy

13   {23}   Double jeopardy claims are generally reviewed de novo. State v. Baca,

14 2015-NMSC-021, ¶ 25, 352 P.3d 1151. But “where factual issues are intertwined

15 with the double jeopardy analysis,” appellate courts defer to the district court’s

16 findings of fact, unless unsupported by substantial evidence. Id. (internal quotation

17 marks and citation omitted).

18   {24}   “The Double Jeopardy Clause of the Fifth Amendment, enforced against the

19 states by the Fourteenth Amendment, protects defendants from receiving multiple

20 punishments for the same offense.” Ramirez, 2018-NMSC-003, ¶ 38 (internal


                                             14
 1 quotation marks and citation omitted). The Double Jeopardy Clause protection is

 2 limited “to prevent[ing] the prosecutor from bringing more charges, and the

 3 sentencing court from imposing greater punishments, than the Legislative Branch

 4 intended.” Id. (internal quotation marks and citation omitted).

 5   {25}   There are two types of double jeopardy multiple-punishment cases. Id. ¶ 39.

 6 One is “the unit of prosecution case, where a defendant challenges multiple

 7 convictions under the same statute.” Id. (internal quotation marks and citation

 8 omitted). The other is “the double description case, where the same conduct results

 9 in multiple convictions under different statutes.” Id. (internal quotation marks and

10 citation omitted). Defendant makes both types of double jeopardy multiple-

11 punishment challenges here.

12 A.       Unit of Prosecution

13   {26}   Defendant first argues that his three convictions for child abuse and his two

14 convictions for shooting from a motor vehicle violate double jeopardy under a unit

15 of prosecution analysis. In a unit of prosecution analysis, “the defendant has been

16 charged with multiple violations of a single statute based on a single course of

17 conduct. The relevant inquiry is whether the [L]egislature intended punishment for

18 the entire course of conduct or for each discrete act.” Id. ¶ 45 (omission, internal

19 quotation marks, and citation omitted). “[T]he only basis for dismissal is proof that

20 a suspect is charged with more counts of the same statutory crime than is


                                              15
 1 statutorily authorized.” State v. Bernal, 2006-NMSC-050, ¶ 13, 140 N.M. 644, 146

 2 P.3d 289. “The issue, though essentially constitutional, becomes one of statutory

 3 construction.” Herron v. State, 1991-NMSC-012, ¶ 6, 111 N.M. 357, 805 P.2d 624.

 4   {27}   Appellate courts apply a two-step test to determine the Legislature’s intent

 5 with respect to the unit of prosecution. Ramirez, 2018-NMSC-003, ¶ 47. The first

 6 step of the analysis is to look to the language of the statute to determine whether

 7 the Legislature defined the unit of prosecution. See State v. Bernard, 2015-NMCA-

 8 089, ¶ 17, 355 P.3d 831. “However, if the language is ambiguous, we proceed to

 9 the second step of the analysis in which our task is to determine whether a

10 defendant’s acts are separated by sufficient indicia of distinctness to justify

11 multiple punishments under the same statute.” Id. (internal quotation marks and

12 citation omitted). “If the acts are not sufficiently distinct, then the rule of lenity

13 mandates an interpretation that the [L]egislature did not intend multiple

14 punishments, and a defendant cannot be punished for multiple crimes.” Bernal,

15 2006-NMSC-050, ¶ 14.

16 1.       The Multiple Child Abuse Convictions Violate Double Jeopardy

17   {28}   With respect to the first step, statutory language, we observe again that

18 Section 30-6-1(D)(1) states: “Abuse of a child consists of a person knowingly,

19 intentionally or negligently, and without justifiable cause, causing or permitting a

20 child to be . . . placed in a situation that may endanger the child’s life or health[.]”


                                              16
 1 The Court in Ramirez held that this language is ambiguous as to the unit of

 2 prosecution. 2018-NMSC-003, ¶ 55. Thus, we move on to the second step of the

 3 analysis.

 4   {29}   Under the second step of the unit of prosecution analysis, we determine

 5 whether a defendant’s acts are separated by sufficient “indicia of distinctness” to

 6 justify multiple punishments under the same statute. See Bernard, 2015-NMCA-

 7 089, ¶ 17. “Our case law instructs that we consider the temporal proximity of the

 8 acts, the location of the victim(s) during each act, the existence of an intervening

 9 event, the sequencing of acts, the defendant’s intent as evinced by his or her

10 conduct and utterances, and the number of victims.” Ramirez, 2018-NMSC-003, ¶

11 56.

12   {30}   In conducting this analysis, the number of victims factor plays a significant

13 role. “Multiple victims will likely give rise to multiple offenses.” Id. ¶ 57

14 (alteration, internal quotation marks, and citation omitted). “While the existence of

15 multiple victims does not, itself, settle whether conduct is unitary or distinct, it is a

16 strong indicator of legislative intent to punish distinct conduct that can only be

17 overcome by other factors.” Bernal, 2006-NMSC-050, ¶ 18. As this Court

18 explained in State v. Castañeda,

19          [w]e further emphasize that a single unit of prosecution in a child
20          abuse case involving multiple victims is only appropriate where the
21          children have not actually been harmed. Pursuant to the statute, a
22          person may be guilty of child abuse even if the child is not actually

                                              17
 1          harmed. If actual harm results from child abuse, however, the focus
 2          shifts from the actions of the abuser to the result of those actions, and
 3          each child harmed is a distinct victim with unique injuries. Under such
 4          circumstances, it is entirely appropriate to charge the perpetrator with
 5          a separate count of child abuse for each victim.

 6 2001-NMCA-052, ¶ 15, 130 N.M. 679, 30 P.3d 368 (citation omitted).

 7   {31}   In Ramirez, multiple child victims suffered mental injuries as a result of the

 8 defendant’s conduct. 2018-NMSC-003, ¶ 57. Notably, the three children involved

 9 in Ramirez testified that they were in fear and shock as they witnessed the

10 defendant shoot into the vehicle in which they were sitting and kill another

11 passenger. Id. Our Supreme Court thus held:

12          In the circumstances of this case in which each of the three children
13          separately testified to the fear and shock they respectively suffered as
14          a result of [the defendant]’s wanton conduct, we hold that the
15          Legislature intended prosecution for three counts of child abuse by
16          endangerment. [The defendant]’s three convictions for child abuse do
17          not violate double jeopardy.

18 Id. ¶ 58.

19   {32}   In this case, Defendant was convicted for one count of child abuse

20 (recklessly caused, great bodily harm), based on his conduct vis-à-vis J.A., and two

21 counts of child abuse (recklessly caused, no death or great bodily harm), based on

22 his conduct vis-à-vis Ma.G. and Me.G. Defendant argues that each of the child

23 abuse convictions arose from the same course of conduct—shooting from the

24 vehicle in quick succession without any intervening event—and are therefore not




                                               18
 1 based on separate and distinct acts. Defendant thus contends that his multiple child

 2 abuse convictions violate double jeopardy.1

 3   {33}   It need be emphasized that Defendant’s conduct—shooting from the motor

 4 vehicle in the direction of Trey, the children, and the other bystanders in the

 5 parking lot—had a two-fold result: J.A. was actually harmed, and the other two

 6 children were put into harm’s way. There was, however, no evidence presented at

 7 trial that either Ma.G. or Me.G. was actually harmed. Applying the reasoning in

 8 Castañeda and Ramirez, we conclude that Defendant’s actions recklessly placed

 9 both Ma.G. and Me.G. in a situation that endangered their health or safety, but

10 caused no harm, justifying a single punishment; but as a consequence of those

11 same actions, J.A. suffered a discrete injury, making her a distinct victim and

12 justifying an additional punishment. Consequently, we conclude that Defendant’s

13 convictions for two counts of child abuse (recklessly caused, no death or great

14 bodily harm) violate double jeopardy where only one punishment was justified.

15 Defendant’s separate conviction for child abuse (recklessly caused, great bodily

16 harm), however, does not violate double jeopardy.

17   {34}   We observe that the district court did in fact merge the two counts of child

18 abuse (recklessly caused, no death or great bodily harm) for sentencing purposes.

            1
            Defendant conceded below that there should be two separate child abuse
     convictions, one for child abuse against J.A. and one encompassing the child abuse
     against both Ma.G. and Me.G. However, on appeal, he is apparently arguing that
     only one child abuse conviction should survive a unit of prosecution analysis.

                                             19
 1 On remand, however, one of these convictions must be vacated. Cf. State v.

 2 Santillanes, 2001-NMSC-018, ¶ 28, 130 N.M. 464, 27 P.3d 456 (“[C]oncurrent

 3 sentencing does not adequately remedy the imposition of impermissible multiple

 4 punishments for a single offense; double jeopardy requires that the lesser offense

 5 merge into the greater offense such that the conviction of the lesser offense, not

 6 merely the sentence, is vacated.”).

 7 2.       The Two Shooting From a Motor Vehicle Convictions Do Not Violate
 8          Double Jeopardy

 9   {35}   Defendant was convicted for one count of shooting at or from a motor

10 vehicle (great bodily harm) for his conduct with respect to J.A., and for one count

11 of shooting at or from a motor vehicle (no injury) for his conduct with respect to

12 Me.G. Defendant broadly claims that these convictions violate double jeopardy.

13   {36}   As an initial matter, we note that the analysis contained in Defendant’s brief

14 in chief moves directly to the second step of the unit of prosecution test. That is,

15 Defendant does not look to the language of the shooting from a motor vehicle

16 statute to determine whether the Legislature defined the unit of prosecution, see

17 Bernard, 2015-NMCA-089, ¶ 17, nor does he provide us with any argument

18 regarding the appropriate unit of prosecution. Instead, Defendant delves directly

19 into arguing that the conduct at issue constituted “one shooting.” We also note that

20 the State’s answer brief provided us with no additional clarity with respect to the

21 appropriate unit of prosecution. This Court has no duty to review an argument that

                                              20
 1 is not adequately developed. See Headley v. Morgan Mgmt. Corp., 2005-NMCA-

 2 045, ¶ 15, 137 N.M. 339, 110 P.3d 1076 (declining to entertain a cursory argument

 3 that included no explanation of the party’s argument and no facts that would allow

 4 this Court to evaluate the claim). “To rule on an inadequately briefed issue, [the

 5 appellate courts] would have to develop the arguments itself, effectively

 6 performing the parties’ work for them.” Elane Photography, LLC v. Willock, 2013-

 7 NMSC-040, ¶ 70, 309 P.3d 53. “This creates a strain on judicial resources and a

 8 substantial risk of error. It is of no benefit either to the parties or to future litigants

 9 for [the appellate courts] to promulgate case law based on our own speculation

10 rather than the parties’ carefully considered arguments.” Id. Therefore, we will not

11 determine whether the statute defines the unit of prosecution for shooting from a

12 motor vehicle.

13   {37}   Assuming then, without deciding, that the unit of prosecution for shooting

14 from a motor vehicle is ambiguous, we consider next Defendant’s contention that

15 there were insufficient indicia of distinctness to justify multiple punishments.

16 Defendant cites State v. Handa, 1995-NMCA-042, 120 N.M. 38, 897 P.2d 225, as

17 an analogous case. We note, however, that Handa involved an assault on a single

18 victim. Id. ¶ 26. The Court specifically held that “an assault arising from a series of

19 three successive shots to a single victim, not separated by a significant amount of

20 time, and arising from a single, continuous intent constitutes one offense[.]” Id.


                                               21
 1 Without more, we are not persuaded that the conclusion in Handa applies with

 2 equal force where there is more than one victim.

 3   {38}   In the absence of a better-developed argument, we see no reason to depart

 4 from our reasoning laid out above with respect to multiple victims in the child

 5 abuse context. Thus, under the facts of this case, where Defendant’s shooting from

 6 a motor vehicle resulted in convictions based on two different victims, one of

 7 whom was actually harmed by Defendant’s actions, we conclude that there are

 8 sufficient indicia of distinctness to justify multiple punishments. Cf. Herron, 1991-

 9 NMSC-012, ¶ 15 (“[M]ultiple victims will likely give rise to multiple offenses[.]”);

10 State v. Barr, 1999-NMCA-081, ¶¶ 19-20, 127 N.M. 504, 984 P.2d 185

11 (determining that distinct and separate acts of contributing to the delinquency of a

12 minor (CDM) were perpetrated by the defendant where there were multiple

13 victims, separate effects, and where the jury was instructed separately with respect

14 to CDM for each victim and the instructions “varied to some degree according to

15 the particular juvenile”). We conclude that Defendant’s two convictions for

16 shooting from a motor vehicle do not violate double jeopardy.

17 B.       Double Description

18   {39}   Defendant also argues that his convictions for child abuse and shooting from

19 a motor vehicle violate double jeopardy under a double description theory. Under a

20 double description theory, “the same conduct results in multiple convictions under


                                             22
 1 different statutes.” Ramirez, 2018-NMSC-003, ¶ 39 (internal quotation marks and

 2 citation omitted). Double description challenges are analyzed under the two-part

 3 test established in Swafford v. State, 1991-NMSC-043, ¶¶ 25-34, 112 N.M. 3, 810

 4 P.2d 1223. First, we must determine whether the conduct underlying the multiple

 5 offenses was unitary. Ramirez, 2018-NMSC-003, ¶ 42. If we determine that the

 6 conduct at issue is unitary, we proceed to the second part of the analysis and then

 7 determine whether, considering the statutes at issue, the Legislature intended to

 8 create separately punishable offenses. Id.

 9   {40}   Turning first to the question of whether Defendant’s conduct was unitary,

10 we keep in mind that “the task is merely to determine whether the conduct for

11 which there are multiple charges is discrete (unitary) or distinguishable.” Swafford,

12 1991-NMSC-043, ¶ 28. Here, Defendant fired multiple gunshots toward a group of

13 people in quick succession from a moving vehicle. One of those shots struck J.A.

14 in the thigh, while the other shots created a substantial and unjustifiable risk to the

15 health and safety of Me.G. On these facts, we conclude that the conduct underlying

16 both the child abuse convictions and the shooting from a motor vehicle

17 convictions—as each pertain to J.A. and Me.G.—was unitary.

18   {41}   Next, we must determine whether, considering the statutes at issue, the

19 Legislature intended to create separately punishable offenses. “In the absence of an

20 express statement of legislative intent, we apply the rule of statutory construction


                                             23
 1 from Blockburger v. United States, 284 U.S. 299[](1932), to ensure that each

 2 provision requires proof of a fact that the other does not.” State v. Fuschini, 2017-

 3 NMCA-084, ¶ 8, 406 P.3d 965 (internal quotation marks and citation omitted),

 4 rev’d on other grounds, No. S-1-SC-36489, dec. (N.M. Sup. Ct. Dec. 6, 2018). “If

 5 each statute requires proof of a fact that the other does not, it may be inferred that

 6 the Legislature intended to authorize separate punishments under each statute.”

 7 Ramirez, 2018-NMSC-003, ¶ 43 (internal quotation marks and citation omitted).

 8 Comparing the elements of the two statutes at issue in this case, it is clear that each

 9 requires proof of a fact that the other does not. Compare § 30-6-1(D)(1) (requiring

10 the state to prove that the offender placed a child in a situation that endangered the

11 child’s life or health), with NMSA 1978, § 30-3-8(B) (1993) (requiring the state to

12 prove that the offender willfully discharged a firearm at or from a motor vehicle).

13 Under the Blockburger strict-elements test, we can infer that the Legislature

14 intended to punish these crimes separately.2


          2
           Defendant does not develop any argument with respect to whether a
   modified Blockburger analysis would lead us to a different result. See State v.
   Gutierrez, 2011-NMSC-024, ¶ 59, 150 N.M. 232, 258 P.3d 1024 (stating that
   where a statute is “multi-purposed and written with many alternatives, or is vague
   and unspecific[,]” a modified Blockburger analysis is used to determine if one
   crime is subsumed within the other (emphasis, internal quotation marks, and
   citation omitted)); State v. Ramirez, 2016-NMCA-072, ¶ 22, 387 P3d 266 (stating
   that the modified Blockburger test is used “to determine whether the state’s theory
   for one crime, as charged to the jury, is logically subsumed . . . within the state’s
   theory for a separate crime”). Instead, the analysis in Defendant’s brief in chief
   begins with Blockburger and then concludes with an effort at establishing that his

                                             24
 1   {42}   “We therefore must proceed to the most challenging step of the double

 2 jeopardy analysis, trying to determine whether the Legislature intended to impose

 3 cumulative punishment for unitary conduct violating two statutes that survive the

 4 Blockburger elements test.” State v. Montoya, 2013-NMSC-020, ¶ 32, 306 P.3d

 5 426. We do so by turning “to traditional means of determining legislative intent:

 6 the language, history, and subject of the statutes and we must identify the particular

 7 evil sought to be addressed by each offense.” Id. (internal quotation marks and

 8 citation omitted). “If several statutes are not only usually violated together, but also

 9 seem designed to protect the same social interest, the inference becomes strong that

10 the function of the multiple statutes is only to allow alternative means of

11 prosecution.” Id. (internal quotation marks and citation omitted).

12   {43}   In looking at the statutes at issue in the present case, we observe first that the

13 offenses of child abuse and shooting from a motor vehicle are not typically

14 violated together. The statutes also address distinct social evils. Section 30-6-1 is

15 “designed to give greater protection to children than adults because children are

16 more vulnerable than adults[.]” Santillanes, 2001-NMSC-018, ¶ 24 (internal

17 quotation marks and citation omitted). “When an adult, without justification,



     conduct was unitary. His reply brief continues to conflate the modified
     Blockburger analysis with the question of whether his conduct was unitary. In the
     absence of adequate briefing, we will not engage in further analysis on this point,
     and we will assume for purposes of this appeal that the charged offenses at issue
     survive a modified Blockburger analysis.

                                                25
 1 endangers a child’s safety, the adult is more culpable than when the safety of

 2 another adult is jeopardized.” Id. (internal quotation marks and citation omitted).

 3 “[T]he history of the child abuse statute compels the conclusion that the

 4 Legislature has expanded protection for children.” Id. (alteration, internal quotation

 5 marks, and citation omitted). In contrast, Section 30-3-8(B) “is one of a group of

 6 statutes that proscribe assault and battery.” State v. Marquez, 2016-NMSC-025, ¶

 7 23, 376 P.3d 815. Based on these indicia of legislative intent, it does not appear

 8 that child abuse by endangerment and shooting from a motor vehicle are intended

 9 only to be “alternative means of prosecution.” See Montoya, 2013-NMSC-020, ¶

10 32.

11   {44}   Defendant does not make an argument with respect to these particular

12 indicia of legislative intent. Rather, Defendant relies on Santillanes, 2001-NMSC-

13 018, to support his position that separate punishments for child abuse and shooting

14 from a motor vehicle are precluded by double jeopardy. However, the holding in

15 Santillanes that double jeopardy precluded multiple punishments for vehicular

16 homicide and child abuse resulting in death depended in large part on “the

17 generally accepted notion that one death should result in only one homicide

18 conviction.” 2001-NMSC-018 ¶ 5 (internal quotation marks and citation omitted);

19 see Montoya, 2013-NMSC-020, ¶ 43 (stating that in Santillanes this Court

20 specifically affirmed the reasoning of the Court of Appeals “that one death should


                                             26
 1 result in only one homicide conviction” (internal quotation marks and citation

 2 omitted)). Thus, we are not persuaded that its reasoning applies equally here.

 3   {45}   Similarly, Defendant points us to State v. Swick, 2012-NMSC-018, ¶¶ 11-31,

 4 279 P.3d 747, which determined that separate convictions for attempted murder

 5 and aggravated battery arising from the same conduct violate the prohibition

 6 against double jeopardy. We note, however, that the Court in Swick first

 7 determined that under a modified Blockburger analysis, the elements of attempted

 8 murder subsumed the elements of aggravated battery. Id. ¶¶ 27, 29. The Court went

 9 on to state, in the alternative, that even if the statutes at issue survived a modified

10 Blockburger analysis, both statutes “address the social evil of harmful attacks on a

11 person’s physical safety and integrity.” Id. ¶ 29. The statutes merely “take different

12 degrees into consideration.” Id. Here, as noted above, Defendant has not provided

13 us with a developed argument regarding precisely how, if at all, a modified

14 Blockburger analysis applies in this case, nor are we dealing with two statutes that

15 address the same social evil. Thus, we are not persuaded that Swick appropriately

16 informs our decision.

17   {46}   And lastly, although Defendant invokes the “substantive sameness”

18 language from Montoya, 2013-NMSC-020, ¶ 46, his simple string cite to three

19 unpublished cases, each dealing with the offense of shooting at a motor vehicle,

20 does not convince us that the particular crimes at issue in our case—child abuse


                                             27
 1 and shooting from a motor vehicle—are substantively the same offense for double

 2 jeopardy purposes. Cf. id. ¶ 52 (stating that our Supreme Court could no longer

 3 conclude that the Legislature intended multiple punishments for voluntary

 4 manslaughter and shooting at a motor vehicle resulting in great bodily harm, taking

 5 into consideration “the relationship between the statutory offenses and their

 6 common commission by unitary conduct, the identical social harms to which they

 7 are directed, and their use by the [s]tate . . . to impose double punishment for the

 8 killing of a single victim”).

 9   {47}   Consequently, in light of the Blockburger inference that the Legislature

10 intended to punish the crimes of child abuse and shooting from a motor vehicle

11 separately, and taking into account the other indicia of legislative intent, we

12 conclude that multiple punishments for these offenses do not constitute double

13 jeopardy.

14   {48}   We note that the district court merged the child abuse (recklessly caused,

15 great bodily harm) and the shooting from a motor vehicle (great bodily harm)

16 convictions for sentencing. Because we have concluded that there is no double

17 jeopardy violation, we can see no error in the merger for sentencing. However, the

18 State argues in its answer brief that such a merger constitutes a sentencing error.

19 While an appellee is free to assert any reason supporting affirmance, without

20 having first preserved the issue below, see State v. Todisco, 2000-NMCA-064, ¶


                                            28
 1 11, 129 N.M. 310, 6 P.3d 1032 (“Generally, an appellee has no duty to preserve

 2 issues for review and may advance any ground for affirmance on appeal.”), an

 3 appellee—absent a cross-appeal—may only raise new points of error for our

 4 determination in the event that we reverse the judgment, in whole or in part. See

 5 Rule 12-201(C) NMRA (“An appellee may, without taking a cross-appeal . . . raise

 6 issues on appeal for the purpose of enabling the appellate court to affirm, or raise

 7 issues for determination only if the appellate court should reverse, in whole or in

 8 part, the judgment or order appealed from.”). Because we are reversing a portion of

 9 the judgment and sentence, we can consider the State’s issue, even in the absence

10 of a cross-appeal. However, we are not convinced by the State’s underdeveloped

11 and unsupported argument that sentencing error occurred in this case. See State v.

12 Guerra, 2012-NMSC-014, ¶ 21, 278 P.3d 1031 (stating that appellate courts are

13 under no obligation to review unclear or undeveloped arguments); In re Adoption

14 of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329 (“[A]ppellate courts

15 will not consider an issue if no authority is cited in support of the issue and that,

16 given no cited authority, we assume no such authority exists[.]”).

17 IV.      Inconsistent Verdicts

18   {49}   Because the jury convicted Defendant for some, but not all, of the shooting

19 related charges, Defendant argues that the verdicts are inconsistent. Specifically,

20 relying on the fact that the jury was instructed on self-defense for all of the


                                             29
 1 shooting related counts, Defendant argues that “[b]ecause the jury found that [he]

 2 was justified in shooting back at Trey in order to defend himself, his girlfriend, and

 3 her sister, the jury could not possibly and consistently have found that he was

 4 guilty of child abuse and some counts of shooting from a motor vehicle[.]”

 5   {50}   “Inconsistent verdicts are those which are so contrary to each other that the

 6 basis upon which each verdict was reached cannot be determined.” State v.

 7 Fernandez, 1994-NMCA-056, ¶ 38, 117 N.M. 673, 875 P.2d 1104. However, it is

 8 well settled that we do not entertain challenges to allegedly inconsistent verdicts.

 9 See, e.g., State v. Roper, 2001-NMCA-093, ¶ 24, 131 N.M. 189, 34 P.3d 133 (“We

10 have frequently said that our business is to review the verdicts of conviction, and

11 not concern ourselves with any alleged acquittals, and thus we do not entertain

12 contentions alleging that the verdicts are irreconcilable.”); Fernandez, 1994-

13 NMCA-056, ¶ 39 (“[W]e review the verdict of conviction, not the verdict of

14 acquittal.”).

15   {51}   Defendant relies on Hundley v. District of Columbia, 494 F.3d. 1097 (D.C.

16 Cir. 2007) to support his inconsistent verdict argument. Hundley is a federal civil

17 rights case that specifically dealt with an “assault and battery and excessive force

18 verdict [that] was inconsistent with the written interrogatory answer[.]” Id. at 1103-

19 04. In the absence of a better developed argument, we are not persuaded that this

20 out-of-jurisdiction case is apposite to the issue in our case. Therefore, we will


                                              30
 1 apply the standard as laid out in Roper; that is, “we do not entertain contentions

 2 alleging that the verdicts are irreconcilable.” 2001-NMCA-093, ¶ 24.

 3   {52}   Inasmuch as there is sufficient evidence to support the child abuse

 4 convictions, as addressed above, and because there is otherwise no challenge to the

 5 sufficiency of the evidence to support any of the other convictions, we will not

 6 address this issue further.

 7 V.       Excusal of a Prospective Juror for Cause

 8   {53}   Defendant argues that the district court erroneously struck a prospective

 9 juror for cause based on his religious beliefs and that such excusal constituted a

10 deprivation of Defendant’s constitutional rights. We review the district court’s

11 rulings on juror challenges for cause under an abuse of discretion standard. State v.

12 Gardner, 2003-NMCA-107, ¶ 16, 134 N.M. 294, 76 P.3d 47. The district court “is

13 in the best position to assess a juror’s state of mind, by taking into consideration

14 the juror’s demeanor and credibility. It is within the district court’s discretion as to

15 whether a prospective juror should be excused.” State v. Clark, 1999-NMSC-035,

16 ¶ 10, 128 N.M. 119, 990 P.2d 793. “We will not disturb the [district] court’s

17 decision absent a clear abuse of discretion or a manifest error.” State v. Sutphin,

18 1988-NMSC-031, ¶ 16, 107 N.M. 126, 753 P.2d 1314.

19   {54}   “The [district] court properly excludes a juror for cause where the juror’s

20 views would prevent or substantially impair the performance of his duties as a


                                              31
 1 juror in accordance with his instructions and his oath.” Gardner, 2003-NMCA-

 2 107, ¶ 16 (internal quotation marks and citation omitted). Here, the district court

 3 struck a prospective juror for cause who stated: “My spiritual beliefs make it so

 4 that I will not pass judgment on another man[.]” The prospective juror also stated

 5 that if he were chosen as a juror, he would “not be able to engage in making a

 6 decision[.]”

 7   {55}   The prospective juror’s own statements clearly demonstrate that his views

 8 would prevent or substantially impair the performance of his duties as a juror in

 9 accordance with his instructions and his oath. As such, there was not a clear abuse

10 of discretion or a manifest error in this case and we will not disturb the district

11 court’s decision to excuse the prospective juror. See Clark, 1999-NMSC-035, ¶ 12

12 (holding that there was no abuse of discretion where jurors were excused, not

13 because they were members of a particular religion, but rather because they were

14 unable to apply the law).

15 VI.      Ineffective Assistance of Counsel

16   {56}   Finally, Defendant contends that his attorney was ineffective by mistakenly

17 advising him that the alternative to count one was a third-degree felony when it

18 was actually a first-degree felony if it resulted in great bodily harm. As a

19 consequence, Defendant asserts on appeal that he would have considered “the




                                             32
 1 State’s plea offer in a different light had he been properly informed about the

 2 sentence that he was facing if convicted of reckless child abuse.”

 3   {57}   Appellate courts have a preference that ineffective assistance of counsel

 4 claims be brought and resolved through habeas corpus proceedings. Bernal, 2006-

 5 NMSC-050, ¶ 33. “[O]n direct appeal, only when a defendant presents a prima

 6 facie case of ineffective assistance of counsel will [the appellate courts] remand to

 7 the trial court for evidentiary proceedings.” Id. “A prima facie case of ineffective

 8 assistance of counsel requires that a defendant establish that: (1) counsel’s

 9 performance fell below that of a reasonably competent attorney; (2) no plausible,

10 rational strategy or tactic explains counsel’s conduct; and (3) counsel’s apparent

11 failings were prejudicial to the defense.” State v. Cordova, 2014-NMCA-081, ¶ 9,

12 331 P.3d 980 (internal quotation marks and citation omitted).

13   {58}   To prevail on an ineffective assistance of counsel claim based upon the

14 rejection of a plea offer, a defendant must show

15          that but for the ineffective advice of counsel there is a reasonable
16          probability that the plea offer would have been presented to the court
17          (i.e., that the defendant would have accepted the plea and the
18          prosecution would not have withdrawn it in light of intervening
19          circumstances), that the court would have accepted its terms, and that
20          the conviction or sentence, or both, under the offer’s terms would
21          have been less severe than under the judgment and sentence that in
22          fact were imposed.

23 Id. ¶ 12 (quoting Lafler v. Cooper, 566 U.S. 156, 164 (2012)). “Although the

24 standard to be applied in this context is different, it is nevertheless an ineffective

                                             33
 1 assistance of counsel claim” and the preference that these claims be adjudicated in

 2 habeas proceedings still applies. Id. ¶ 13. Resolution of this type of claim requires

 3 the same adequate record. Id. “Accordingly, we will remand to the district court for

 4 an evidentiary hearing only if the defendant has presented a prima facie case of

 5 ineffective assistance of counsel.” Id.

 6   {59}     In this case, there was no evidence presented below to support Defendant’s

 7 ineffective assistance of counsel claim. There is only argument of counsel,

 8 Defendant’s motion for new trial, and testimony from Defendant’s uncle at

 9 sentencing that Defendant chose to go trial believing he would be able to avoid the

10 18-year sentence. Notably, Defendant does not argue, and the record does not

11 otherwise establish, that Defendant would have accepted the plea offer had he been

12 advised that the alternative to count one was a first-degree felony. Instead, he

13 asserts on appeal simply that he “would have considered the State’s plea offer in a

14 different light had he been properly informed about the sentence that he was facing

15 if convicted of reckless child abuse.” This is not sufficient under Cordova, as laid

16 out above, to establish a prima facie case of ineffective assistance of counsel. Cf.

17 State v. Morgan, 2016-NMCA-089, ¶ 25, 382 P.3d 981 (“The mere existence of a

18 plea offer . . . has no bearing on whether [the d]efendant would have accepted

19 it[.]”).




                                              34
 1   {60}   Thus, Defendant has failed to establish a prima facie case of ineffective

 2 assistance of counsel. He may, however, raise this issue, if he is so inclined,

 3 through a habeas corpus proceeding.

 4 CONCLUSION

 5   {61}   For these reasons, we conclude that Defendant’s convictions for two counts

 6 of child abuse (recklessly caused, no death or great bodily harm) violate double

 7 jeopardy and we remand to the district court to vacate one of the two convictions.

 8 We otherwise affirm.

 9   {62}   IT IS SO ORDERED.

10                                  ________________________________________
11                                  DANIEL J. GALLEGOS, Judge Pro Tempore


12
13 WE CONCUR:


14 ______________________________
15 LINDA M. VANZI, Chief Judge


16 __________________________________
17 EMIL J. KIEHNE, Judge Pro Tempore




                                            35